 D)E(CISIONS OF NATIONAL LABOR RELATIONS BOARDSoldier Creek Coal Company, a Division of CaliforniaPortland Cement Co. and Elven Ray Stokes. Case27-CA 5689-2July 13, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANI) MUIRPHIYOn April 10, 1979, Administrative Law Judge JoanWieder issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-meimber panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative l.aw Judge and hereby or-ders that the complaint be, and it hereby is. dismissedin its entirety.I The Administrative Law Judge held that eidence of disparate treatmentregarding Stokes' attendance and discharge did not result in a prima faci'case. We agree with the General (Counsel's exception Iowever. we find thatthe Respondent rebutted the prima rru e case the Respondent warnedStokes when he was hired that it was aware of his poolr attendance recordwith his previous employer and that similar conduct would nt he tolerated.Consequently, we find that the Respondent's apparently disparate treatmentof Stokes was justified and that it rebutted the General (Counsel's prima faciecase. Pepsi (ola Bottling (nmpan. 242 NLRB No. 48 (1979)The General Counsel also excepts to the Administrative I.aw Judge's lail-ure to draw an adverse inference because the Respondent did not call twoforemen as witnesses. We agree with the General Counsel's contention thatthe Administrative Law Judge's reliance on lx.al 25%v United Automoble,Aerospace, and Agricultural Implement Workers o' America Atherton ('addl-lac, Inc.] v N L RB.. 608 F.2d 1369 (2d. (ir. 1977), enid as modified 225NLRB 421 (1976). is misplaced. That case dealt with the failure to call aneutral nonparty. However, the General C'ounsel was attempting to provethat Ross had direct knowledge of Stokes' absence. Stokes' testimony. whenviewed most favorably to the General (Counsel's case. is only that he told theforemen that he was not getting on the bus The Respondent did not disputethis conversation; however, there is no evidence that this was communicatedto Ross. who made the discharge decision and unequivocally denied that heknew of Stokes' absence. We therefore conclude that the Administrative LawJudge correctly did not draw an adverse inference from the Respondent'sfailure to call the foremen. Trinity ('oncrete Produ tIv Crompanv, Rac/le Divi-sion, 162 NLRB 1237 (1967,DECISIONS1AfIEMF N1 OF IHE CASEJOAN WIIF)lR. Administrative Law Judge: This case washeard at Price. Utah, on November 14 and 15. 1978. Thecharge was filed on December 29. 1977.' by Elven RayStokes (Stokes). A complaint2was issued September 1 alleg-ing that Soldier ('reek Coal Company, a Division of' Cali-fornia Portland Cement Co., herein called the Company orRespondent. violated Section 8(a)( I) of the National LaborRelations Act. as amended (Act), by discharging Stokes forengaging in protected concerted activity and by refusing, ingood faith, to perform labor under abnormally dangerousconditions at work. The Respondent admits that it dis-charged Stokes, but denies that the discharge was unlawfulor that it in any way violated the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briet's. Briefs. whichwere filed on behalf of the General Counsel and the ('Com-pany. have been carefully considered.Upon the entire record, including especially my observa-tion of the wttnesses and their demeanor. I make the follow-ing:IINI)IN(;S ti FA( I1. i111 Al I (il) INI AIR I.AB()R PRA( Ill ESBackgroundRespondent is engaged in the underground mining of'coal at a site approximately 22 miles from the city of' Price.Utah.' The (Company acquired this property in September1974 and it started prodtiucing coatl in June 1976. ('urrently.approximately 115 people are employed at the mine. of'which 85 are hourly workers and 30 are supervisors andmanagers. I he mine is a nonunion operation.' During nor-mal operations the ( onipany uses three shifts.5The , ice president arnd general manager of' Respondent isMarion Donaldl Ross Ross), who is responsible for the op-era.tions of the C('ompanv. Ross is assisted by Reed W. Olsen(Olsen) among others. Olsen is the mine manager and hasserved in that capacity for approximately 1-1/2 years." It isadmitted that Ross and Olsen are supervisors.I Unless otherwise indicated all dates herein reler to the year 1977.The complaint was amended pursuant to stipulation at the hearingJurisdiction is not in issue. The Respondent admits, and I find, that itmeets the Board's $50,000 direct outflow standard or the assertion of'juris-diction.' The other nonunion mines in the Price area are Swisher (coal Company,Plateau Mining Company, and Southern Utah Fuel Company. 'here areseven or eight union mines in the area, whose employees are represented bythe United Mine Workers (UMW)I'wo of the shifts are engaged in production and the third, the graveyardshil:, is engaged in maintenance. The graveyard shift is designated shift No.I and employs approximately 15 to 16 men working from II p.m. to 7 a.m.The day shift is designated shift No. 2 and employs approximately 40 to 45men, working from 7 a m. to 3 p.m The third shift, referred to as the swingshift, employs approximately 20 miners working rom 3:15 p.m. to 11:15p.m. For every six to eight miners there is one supervisor, Prior to being employed by Respondent. Olsen worked at Braztah ('or-poration for approximately I year as general mine foreman. Employees atBraztah Corporation were represented by the United Mine Workers.243 NLRB No. 75456 SOLDIER ('REEK COAL CO.The Charging Party was hired by Respondent on Octo-ber II. New employees hired by Respondent in October1977 were subject to a 60-calendar-day probationary pe-riod.' Stokes had been previously employed by BraztahCorporation.At the time he was employed by Respondent. Stokes re-ceived orientation which included the receipt of a firm let-ter stating that he was hired effective October 11. 1977. fora 60-day probationary period; at the expiration of 60 days.the Company would either terminate his employment ordecide to retain him. The letter further stated that in theevent he was terminated during the 60-day probationaryperiod, the reasons for the termination were not subject tothe Company's grievance procedure. Additionally. awoman, whom Stokes described as the person in charge ofpersonnel, explained the probationary period, and furthersaid that if Stokes were discharged during his probation.there was no recourse.In early December 1977. the nationwide UMW contractexpired. On December 6, UMW members started picketingSoldier Creek Mine.' Prior to the expiration of the UMWcontract. Ross had heard rumors" that LUMW memberswould picket, and if nonunion miners attempted to workduring the forthcoming strike, violence was threatened.Ross also heard reports of several incidents involving com-pany employees."' Around December 5. 1977. the wholecommunity, according to Ross. was buzzing with reports'that there would be sabotage to stop production at the non-union mines.In response to the anticipated mass picketing. the non-union operators contacted the county sheriff and state offi-cials, including the governor, the director of the highwaypatrol, and the safety director. Three meetings were heldwith the state officials, and Governor Matheson assured thenonunion mine operators that they would have whateversecurity was necessary to insure the continued operations ofthe nonunion mines. The Company took other precautions.including supplementing the "antiquated" telephone systemwith two-way radios and hiring a private security firce toprotect the physical plant.On November 29, 1977, Ross held a meeting with Re-spondent's employees' to discuss the general situation re-garding the impending strike. Specifically, Ross discussedthe plans of law enforcement officials to assure the workersI In May 1978 the probationary period was increased to 90 days.'There are several UMW locals. for each union mine has its own alThere was no reference to picketing by particular LJMW union locals.'The source of the rumors was the news media, including newspapers.0m On or about November 3. Ross heard a report that an employee had thelug nuts on his truck wheels loosened; on or about November 25 the Com-pany's safety engineer had some problems. but Ross did not hear that hismailbox had been run over or that a black cat had been shot in the head andwas thrown on the cement in his backyard. Initially. Ross stated he hadheard that the Company's safety director had a small tree in his yard uproot-ed, but changed his testimony to indicate that he did not hear such a report.On or about November 29. Ross' wife received an anonymous phone callwarning her that Ross had better not go to work during the forthcomingstrike. Ross did not recall whether any of the other supervisors receivedsimilar calls at the same time.i" The source of the reports was characterized by Ross as hearsay" All employees of Soldier Creek Coal Company plus the employees ofCoal Service. a trucking company that transported the coal produced byRespondent to the railroad. The facilities ,ffCoal Service were located on theaccess road to the mine.of adequate security when they traveled to and from work.Ross informed the employees that he had met with the gov-ernor and state highway officials and had been promisedtwo 15-man riot squads to assist with security. Ross alsoindicated that management would at no time risk the work-ers' lives or well-being. Ross further stated that each em-ployee, as well as the Company, had the right to work andthat the normal work schedule would be followed undernormal rules, regulations. and policies. A system for trans-porting employees to and from work using vans and a busin lieu of personal vehicles was also discussed. Finally. Rossmentioned the possibility of obtaining injunctive relief toprotect the employees. After the November 29 meeting.Ross had a sign posted to remind all employees that theCompany would keep the present work schedule under thecurrent rules and policies. Stokes attended the meeting.A. Ev Cnl.s of Decembe'hrr 6The anticipated mass picketing commenced on Decem-ber 6. The picket site was established near the Coal Servicemaintenance yard. According to Ross. there were approxi-mately 75 to 80 picketers who completely blocked the roadby standing several ranks deep across the two-lane road.'Ross stopped his vehicle and conversed with several picket-ers. Picketers he personally knew requested that Ross closethe mine in support f' their action. Ross stated that therewere the "usual obscenities that go with this type of thing."The car was spat upon, a cup of coffee was spilled on theback of the vehicle, and the car was struck with picketsigns. There was no damage to Ross' car. Similar actionswere taken against other cars that were attempting to passthrough the picket line to take the employees to work. Thepicketers also tried to stop the C(oal Service trucks as well asother delivers trucks. Ross did not see any weapons eitherin any of the picketers' vehicles that were parked near thepicket line or carried b the picketers. Ross testified thatthere were no reports of rocks being thrown on the first dayof picketing.Ross crossed the picket line on several occasions on De-cember 6. 1977. to ascertain whether the mines' employeeshad adequate security going to and from work. During oneof the safety checks. Ross observed a car stopped by themass picketers who were blocking the highway. Ross con-versed with a picket who reiterated the request to supportthe Union and close the mine. One picketer. Diporto,crawled onto the hood of Ross' car, trying to block his view.Ross inched his car through the picket line and proceededto the Coal Service garage area with the picketer on the carhood. Diporto and his brother were on Coal Service prop-erty. Ross informed the brothers they were on private prop-erty, and he escorted them one at a time off the property. ACoal Service security guard reported to Ross after the Di-porto incident that one of the brothers had threatened andmanhandled him and that possibly the picketer had a knifein his pocket. The Diporto brothers were described as beinghighly intoxicated.Stokes was working the swing shift on December 6. 1977.13 The road was described as a normal secondary highway, rto lanes wideand having a blacktop surface.457 DE('ISIONS OF NATIONAI. .ABOR RELATIONS BOARDStokes carpooled with a coworker and it was Stokes' turn todrive. Stokes prepared to go to work, though he testifiedthat he was feeling ill, and picked up his rider. During thedrive to the mine. Stokes felt sufficiently incapacitated as toconstitute a threat to his coworkers and to his personalsafety, so he decided not to report for work. Stokes took hiscoworker to an unspecified meeting point, which appears tobe the Coal Service facility, where the workers were togather for transport to the mine in vans or buses. Stokeswaited until he was sure his coworker had a ride home, thenreturned to his residence. When Stokes arrived home hetelephoned Respondent to report that he was feeling ill andwould not be working that day. Stokes also advised theCompany that he did not know if he would be working thefollowing day, December 7.Stokes testified that when he drove through the picketline he observed the picketers' private vehicles and esti-mated that a large number of' vehicles had gun racks con-taining firearms. It is uncontroverted that many residents ofthe Price area own pickup trucks with guns placed in gun-racks in the truck cab and that this manner of equippingthe trucks was considered a status symbol among the min-ers.B. Events ofJ Dclcmher 7The mass picketing continued. In the morning, at about2:30 a.m.. Ross received a telephone call from the localsheriff who asked him to meet with some Unitcd MineWorkers' representatives. The meeting was held at the sher-iffs office at 6:30 a.m., and three UMW local presidentsattended. The union representatives asked Ross to close themine. Ross asserted that he had a right to work and statedthat mining operations would continue. One tIMW repre-sentative said that if the mine were not closed, violencewould continue and could become worse.Ross then met with Colonel Reed of the highway patrolat a place designated as the assembly area.' When Rossreached the picket site, he noted that there were between150 to 175 picketers who completely blocked the road. Thepicketers shouted obscenities and banged signs on the sidesof the buses, rocks were thrown at one bus at least, and onesecretary was struck a glancing blow on the forehead by arock. No other injuries were reported. A windshield andtwo other windows were broken. Later in the day Ross re-ceived reports that a supervisor had his company carstopped, and some picketers started rocking the car, somestating the intent to roll the car over. During this incident a"pop can" had been thrown against the windshield.'5Subse-quently, Ross received reports that, on or about December7, law enforcement officials had also been subjected toabuses such as rock throwing and obscenities. Patrol carsoperated by state troopers had windows broken. Also, on orabout December 7, Respondent used a helicopter to supply4 The assembly area was located in the center of Price and was the pointwhere all Respondent's employees met to he transported to the mine in vansor buses leased by the ('ompany.15 Similar incidents were occurring a tlhe same time at the iother nonunionmines which were also the subjects of mass picketing.the security guards at the mine.? The helicopter was usedjust once.Ross did pass through the picket line on December 7 byslowly inching his vehicle through the several rows of pick-eters lined up across the road. At the time of these incidentsthe sheriffs office, which had approximately seven employ-ees, was experiencing great difficulty meeting the exigenciesarising at the three nonunion mines, which were geographi-cally separated. Ross admitted that the local law enforce-ment agencies were inadequate to protect the employeesand control the picketers on December 7. The state high-way patrol troopers had not yet been assigned to the Com-pany's mine.Stokes went to work on December 7. After picking up hiscoworker he drove toward the Coal Service facility, whichhad previously been the meeting site, to load onto buses'7for the trip to the mine, when he noticed the mine foremanand another employee driving back toward Price. T'he mineforeman signaled Stokes to follow him. Stokes turnedaround and followed the foreman to a municipal parkinglot. Stokes stated he was told "that things were pretty heavyon the picket line and for them not to take their privatevehicles there." Stokes also stated he was told that the em-ployees were driven out to the mine in vans with everyintention of working, but that conditions would he evalu-ated once they reached the site of the mass picketing.When the vans reached the picket line, Stokes found thepicketers to be in a violent mood, and heavy objects struckthe bus (van). No rocks were thrown at the bus Stokes occu-pied and he did not know what objects were striking thevehicles. Stokes testified that the employees passed throughthe picket line with the assistance of' troops who formed awedge and bodily forced back the picketers.About halfway through Stokes' shift, work was termi-nated at the (iGovernor's request. According to Ross. therequest was prompted by the (;ovcrnor's inability at thattime to provide security forces consistent with the assur-ances previously given the nonunion mine operators. Ac-cording to Stokes, this decision to close the mine halfwaythrough the shilt was not explained to employees at thetime. 'Ihey were told to leave the mine face and head for apoint called the kitchen area. which was an undergroundarea where the employees ate their lunches. There wassome undescribed speculation among the employees regard-ing the order to leave. but they did not know what exactlyled to the order. When the employees reached the kitchenarea, they were telephonically informed that they wouldimmediately exit the mine. When they reached the surface,the employees showered, got dressed, and waited for trans-portation to the municipal parking lot in Price.' AccordingI The use of the helicopter was pursuant to an offer made by anothermine The security officers at Soldier ('reek needed liftd to stock a trailer atthe mine site. Ross stated that management thought it would be easier totake the offered privilege of using the helicopter to fly the food in rather thanto go through the picket line one more time.17 The witnesses described the vehicles used to transport employees to themine site as vans and buses. At limes these vehicles were described as vansand at other times as buses. The terms were used interchangeably and therecord ails to accurately differentiate when a certain type of' vehicle wasused. Accordingly. the terms are used interchangeably herein.i Stokes initially testified that they waited a short time for the vans toarrive, then modified his testimony by stating that nl vans arrived, but policevehicles came to transport the employees.458 SOLDIER ('RIEK COA ( to Stokes. no reason was given for the work stoppage: anunspecified "theY" merely expressed the need for "expedi-ency and quickness." Stokes described the ride in the policecar as being extremely fast. in excess of the speed limit.'?Darkness had fallen and, as the police vehicles passedthrough the picket line. Stokes observed many fires and anabundance of picketers, possibly twice as many picketers ashe had observed when passing the picket line at the start ofthe shift. Stokes admitted that the fires could have been litto keep the picketers warm since it was a very cold eve-ning.20Ross stated that, with the exception of the rock-throwingincident which occurred on December 7. there were noother occasions when rocks were thrown during the masspicketing at Soldier Creek. The picketing lasted from De-cember 6 through December 16. During the picketing, andsubsequent to December 7. the picketers did make threatsand hold rocks in their hands, but no violence of any kindoccurred at the Company. There was a rock-throwing inci-dent at Plateau Mining and a bridge on the access road toPlateau Mining was burned. To Ross' knowledge that wasthe extent of the violence.C. Events of December 8The mine did not operate on December 8 at the Gover-nor's request, although the other nonunion mines did con-tinue operations. Ross met with state and local officials andwas satisfied that the authorities had made arrangementsadequate to insure the safety of the Respondent's employ-ees going to and from work. Ross also caused steel mesh tobe placed over the windows of the rented vans or buseswhich conveyed the employees to the mine. Additionally.since Ross was aware of one incident where tires had beenslashed or punctured on the picket line, extra rubber beltingwas placed on the vans or buses to protect the tires.The Company called a meeting for the evening of De-cember 8 to inform the employees why the mine was notoperated that day and to announce the security measuresassured by the Governor for the following day. December9. The meeting was conducted by Ross, Olsen. and an un-named representative of California Portland Cement, theparent company. The witnesses generally agreed that man-agement discussed the increased protective features addedto the vans or buses and said that all employees would workone shift, the day shift, so that no one would have to travelat night; that they would meet at the municipal parking lotagain for transportation to the mine: and that two 15-manriot police units were promised.2'Ross also discussed the efforts to get a restraining orderagainst the picketers and indicated the possibility that therestraining order could be granted the next morning, whichcould greatly limit the number of picketers. ArrangementsI' The speed limit was 55 miles per hour. and Stokes estimated that thevehicles went through the picket line at more than 60 miles per hour.10 Ross stated that he heard an employee's statement of concern over has-ing to go through the picket line on December 7 at great speed for the firsttime during Stokes' testimony in this proceeding. Ross was not present atthat time and has no knowledge of how the miners proceeded through thepicket line that evening:1 It is not clearly stated whether the riot police were to provide securityfor all nonunion mines or solely for Respondent's facility.were made for Ross and two employees to drive out to thepicket site to scout the area. If the area was unsafe, the,would not work, but the employees at the parking lot wouldbe paid one half day's wages for showing up. The meetingthen became a question-and-answer session.What transpired during the question-and-answer periodis the subject of controversy. Ross admits that the mood ofthe employees was "concerned." but he asserted the con-cern regarded the cause for calling the meeting and whenthey would next work. Ross further admits that some ques-tions were asked regarding safety traveling to and fromwork as well as safety at home. However. Ross denied tell-ing anybody to use guns.Stokes and Richard L. Statler: (Statler) testified that thecarrying of guns was discussed during the meeting. BothStokes and Statler admitted that the meeting was noisy andthat they had difficulty hearing the questions and answersat limes. Nevertheless. both testified that security wasdeemed insufficient to protect either the employees or theirfamilies at home, and personal safety during nonworkinghours was a matter of individual discretion: that if an em-ployee shot someone outside his home, management stated"just bring that individual inside": when asked if the em-ployees should carry firearms to work, management did notsay that would be grounds for termination. so Statler con-strued the lack of a discouraging response as permission tocarry guns.2' and ire was expressed by several employeestoward the picketers.Statler also testified that he saw quite a few employeescarrying handguns. including the bus driver. Statler alsocarried a gun24and apparently publicized the fact to pre-vent harassment or any threats to his person.I credit the testimony of Stokes and Statler regarding thequestion-and-answer portion of the meeting, based on thesimilarity of their renditions, though the witnesses were se-questered. and on the facts that Ross admitted that theemployees asked questions regarding their personal safetyand the safety of their families: Ross did not deny thatquestions regarding firearms were asked; and it is undisput-ed that some employees did carry handguns to and fromwork subsequent to the meeting. as discussed more fullyhereinafter.D. Events of December 9When Ross and two other employees scouted the picketline on Friday morning, they saw mass picketing was stilloccurring on the road leading to Respondent's mine. Ross2 Statler was employed by Respondent as a miner about November I.1977. He left the Company's employ around July 18. 1978. At the time of thehearing Statler was undergoing rehabilitation for alcoholism in Florida. Headmitted having an alcohol problem while employed by the Company andbeing reprimanded for coming to work while under the influence of alcohol1i Stokes testified that Ross specifically replied. "Well. whatever you guysdo. it is up to you. but just don't come up and tell me about it" Staller wasnot sure who responded for management24 Statler's testimony was unclear at times, he appeared to have difficultyconcentrating and at times became hostile and vas ery nervous. Statler'sdemeanor does not warrant the discrediting of his testimony. however. forhis rendition of what occurred at the meeting was ery similar to Stokes'testimony. even though the witnesses were sequestered and Stokes and Stat-ler did not converse prior to the hearing459 DEI) CISIONS OF NAI'IONAL LABOR REILATIONS BOARD)then returned to the municipal parking lot which was thebus staging area and saw Stokes. Stokes drove to the stag-ing area "somewhere after 7 a.m." The bus was not sched-uled to leave until 8 a.m. Eventually, the "scouts" reportedthe continuation of mass picketing. Stokes claims that hethen confronted Ross with the fact that there were manypickets." Ross allegedly looked at him with "disdain" butdid not respond. Stokes was instructed to remain at theparking lot until management decided if they would oper-ate the mine. He wandered around for a few minutes, thenreturned to his vehicle to get warm. Stokes stated that threecoworkers noticed that he was running the engine of hisvehicle to warm up and asked to join him. The four minerswere having a general discussion when, Stokes stated. onecoworker pulled out of his belt a loaded semiautomatichandgun. The other coworkers then exited the vehicle.Stokes then went to speak to a supervisor and found twoforemen. Stokes claims to have informed the foremen.,2"[T]hese guys have guns and someone is calling for war:someone is looking for some kind of war, and I don't be-lieve that I'm going to show up for it." According to Stokes,two other employees were talking with the foremen andthey both said, "This is crazy. I'm not going." The two menthen made a hasty exit. At this time the buses were startingto depart but Stokes did not board.Stokes then telephoned an unnamed friend and informedthe friend that some employees were carrying handguns.The friend suggested that they meet at the United MineWorkers office. Stokes went to the UMW office and re-ported the situation to the union president. The union pres-ident telephoned the county attorney who replied that hewould contact the local sheriff to stop the buses and removeall firearms."The buses were escorted by law enforcement personnel tothe mine, crossing the picket line without incident. FromDecember 9 to the date picketing ceased no further violenceor harassment was reported.E. Stokes' TerminationStokes reported to work the following workday. Monday.December 12, 1977. Before he could change into his workclothes he was asked to come to Olsen's office. Stokes wasinformed by Olsen that he could not go to work that day,that he had been terminated for absenteeism. The actualcontent of the conversation is in dispute, as hereinafter de-tailed.Ross and Olsen testified that the decision to terminateStokes was unrelated to his activities on December 9, 1977:rather the determination was based on Stokes' record ofabsences prior to that day. Ross said he knew of Stokes'atrocious absentee record at Braztah Corporation, whichwas a factor considered in the decision to terminate. The72 Stokes testified that Ross had indicated during the meeting the previousevening that if there were more than 15 picketers the mine would not oper-ate. This testimony was not confirmed by Statler and was not mentioned inthe testimony of the other witness.26 Neither or the two foremen was called as a witness." There was no evidence indicating that the buses were in fact stopped bythe authorities for removal of firearms. The "friend." the union president,and the county attorney did not testify.policy for terminating probationary employees has no fixedstandards and, hence, has no fixed pattern. The determina-tion is made after considering the employee's reliability,whether he is a good. safe worker, as well as other similarmanagement considerations. The decision is strictly Ross'and once he makes an adverse decision, he terminates theemployee. Ross stated that he decided to terminate Stokeson December 7, the day he received the daily report ofabsences for December 6.2sHe did not discuss his decisionwith anyone else and, due to the mass picketing, did nothave time to effect the termination prior to December 9,1977.Ross and Olsen further testified that at the time the ter-mination was made. December 9, 1977. they did not knowStokes was absent." This lack of knowledge is due to themanner of recordkeeping used at the mine. The lampmanprepares the attendance sheet, covering a 24-hour period orcovering each of the three shifts. After the report is finished,the lampman places the attendance sheet on Olsen's desk atapproximately 5:30 a.m. the following morning. After Ol-sen reviews the records. they are given to the data process-ing manager so that the data may be recorded on the em-ployees' records. The attendance reports are then passed onto Ross. Under their procedures, Olsen and Ross did notreceive information regarding Stokes' absence on Decem-ber 9 until the next workday, December 12, 1977.Olsen further testified that during the morning on De-cember 9. he telephoned Ross to inform him that it was thelast day of Stokes' probation. At that time, Olsen did notknow whether Stokes was present at the mine, for he didnot receive the attandance report for the day and he doesnot believe anyone informed him that Stokes did not boardthe bus at the municipal parking lot." Ross asked Olsen forhis recommendation. Olsen recommended that Stokes' em-ployment not be continued based on his absenteeism at Sol-dier Creek. Ross agreed and told Olsen to terminate Stokes.Stokes was absent on October 25 and 28. November 15,and December 6. as well as December 9. In late October1977, after Stokes began having unexcused absences, Olseninformed Stokes that he was a probationary employee whowas beginning to miss work. Olsen may have been sensitiveto Stokes' absenteeism since Olsen, while employed at Braz-tah mine, knew of Stokes' absentee record there. In fact,Olsen stated that the day Stokes applied for a job at SoldierCreek, he informed Stokes that he was aware of the absen-teeism problem at Braztah, and Soldier Creek could notallow that type of activity. Olsen hired Stokes because if theabsenteeism could be overcome, Stokes had a chance ofbeing a good employee. On October 31, Olsen prepared a2 Absences are reported in two ways: one method is through a call-inprocedure. where the employee telephones to report he will be absent, andthe other is the check-in and checkout procedure. Federal law requires thekeeping of these attendance records. Check-in and checkout are recorded ona sheet by an individual called the lampman, who is present at the changehouse at all times.9, The separation notice filed by Respondent with the Utah Department ofEmployment Security, filed December 9. 1977. stated that the last day Stokesworked was December 9, 1977.I There was no evidence introduced indicating that either Ross or Olsenknew Stokes did not board the bus. nor was there an indication that a specialreport was prepared on December 9 showing which employees ailed toboard the bus or report for work.460 SOIDIFR (RIEEK COAl (CO.written reprimand. stating "Stokes was also told at this timethat his absenteeism should improve." The reprimand wasplaced in Stokes' personnel file.Stokes denied he was excessively absent while employedat Braztah Corporation and stated that he never receivedany discipline. Stokes said he had an average amount ofunexcused absences while employed by Braztah Corpora-tion. Respondent placed in evidence a certified letter writ-ten by a Braztah Corporation superintendent to Stokes. anda return receipt signed by Stokes dated December 18. 1976.The letter states in part:A review of your absentee record indicates that youreceived a verbal warning for excessive absenteeism on9-24-76. Since that time you have continued to log anexcessive number of absences from scheduled work.This letter will serve as final written warning to youthat you must correct your pattern of excessive absen-teeism.In closing, I want to make it perfectly clear that wecannot tolerate your record of excessive absenteeism.Your record must improve or you will no longer beworking for this company.Stokes did admit that he had a bet with a coworker atBraztah Corporation regarding whether he could make itthrough a 2- or 3-week period on the graveyard shift with-out missing work.On December 19, 1977. Stokes filed a "Statement of Rea-son for Discharge" with the Utah Department of Employ-ment Security. The statement gave as the reason for hisdischarge, "Not fulfilling a 60 day probationary set of re-quirements." Stokes admitted that he had been warned pre-viously about the conditions which led to his discharge, buthe asserted that he did not miss another day without callingin. He claimed to have received only one verbal warningand no written reprimands. In addition to Olsen's repri-mand for his absence on October 28. 1977. the mine fore-man, on November 16, gave Stokes a verbal warning on hisabsenteeism, and the foreman, Wilson, also told Stokes thatif he continued to miss work the Company would take dis-ciplinary action. That the reprimand was given was notedin Stokes' personnel file.On December 23, the Company was informed by a "No-tice of Claim Filed" with the Utah Department of Employ-ment Security that Stokes claimed he was fired unjustlybecause he was "friendly with a union organizer." TheCompany replied to the claim, stating that the terminationwas "because of numerous unauthorized absences."Stokes testified in the instant matter that he believed thereason for his discharged was because he asked questions atthe December 8, 1977, meeting "which rubbed Ross thewrong way," but he was not absolutely sure why he wasfired.According to Olsen, after Ross stated Stokes was to beterminated, Olsen was unable to inform Stokes of the deci-sion because Stokes was absent. Olsen went to the bath-house on December 12 to inform Stokes that he was not toget changed but was to come over to his office. At his officeOlsen informed Stokes that he was terminated because ofhis absenteeism. Olsen also stated that Stokes could discussthe matter with Ross. On the other hand. Stokes claims thatOlsen said at the December 12. 1977. discharge interviewthat "This isn't anything personal between you and I ...but Ross told me not to allow anyone to come back up andgo in the mine." The actual import of this version is un-clear. inasmuch as there is no evidence that other employ-ees who failed to board the bus on November 9 were alsoprecluded from working on December 12. Olsen's allegedreticence, interred by Stokes' version, is also unexplained,particularly in light of Olsen's previous warning to Stokesbecause of Stokes' first unexcused absence in October.These factors. cojoined with Stokes' demeanor and his fail-ure to acknowledge all the warnings he received for absen-teeism lead me to not credit his testimony in this regard."On December 19, Stokes met with Ross. The meetingtook place in Ross' office. Two other individuals were pre-sent.": Ross informed Stokes that in reviewing his attend-ance record he decided that Stokes was not the type ofindividual Soldier Creek wanted as an employee. Stokesreplied that he did not think that he missed an outrageousamount of work. Ross stated the dates Stokes had unex-cused absences. Stokes then stated that he wished to followthe mediation program. Ross replied that he was not enti-tled to a mediator since he was terminated as a probation-ary employee. Stokes then said that if that was his onlyrecourse, then "possibly we'll see you in court."11. ANA,.YSIS ANI) ()N('It'SNS()Section 8(a(I) of the Act prohibits an employer frominterfering with, restraining or coercing its employees in theexercise of their rights guaranteed in Section 7 of the Act. Ifthe employer punishes an employee for engaging in con-certed activity, it is a violation of the Act, even though theemployer may not have enmity against such collective ac-tivity. N.L.R.B. v. Was.vhinglon A/uminum (Company , Inc.,370 U.S. 9(1962).To hold an employer in breach of Section 8(a)( 1) of theAct, however, "[I]t is necessary to establish that at the timeof the discharge the employer had knowledge of the con-certed nature of the activity fobr which the employee wasdischarged." Diagnostic Hospital Center Corp. of Texa.l., 228NLRB 1215. 1216 (1977). Respondent argues that at thetime Stokes was discharged, it was not known that he failedto board the bus. Furthermore, Respondent asserts thatsuch failure was not concerted activity protected by theAct.General Counsel contends that Stokes' discharge was, atleast in part, based on his unexcused absence of December9. To support this contention, reference is made to employ-ment records of Respondent selected by counsel for theGeneral Counsel. The records cited 12 instances where em-ployees of Soldier Creek had four or more absences butI The crediting of only portions of Stokes' testimony is required under thecircumstances of this case. and does not require rejection of his entire testi-mony. Carolina Canners. Inc., 213 NLRB 37 (1974). Accordingly. the dis-crediting of this portion does not require discounting all of his testimony."Nothing is more common than to believe some and not all of what a witnesssays." Edwards Transportation Companv. 187 NI RB 3-4 (1970). enfd. percuriam 437 F.2d 502 5th Cir. 1971).12 Jack Coprer was one of the individuals present. Copfer was terminatedabout the same time as Stokes. The reasons for Copfer's discharge were notplaced in evidence.461 I) ('ISIO)NS () N IONAI I ABOIR R A'IO()NS BOARDI)were not termioin ted during the prob;tiMn;lar period. heemployee records also show, it is argued, thal Respondentwas ery tolerant of absenleeism, terminlaltiig one employeeafter 9 consecutive working days of' unauthorized ab-sences This same employee during his probationary pe-riod had nine additional absences. Counsel for GeneralCounsel fails to state how mans of these nine absences wereunexcused. Another employee had four unexcused absencesduring his prohationar? period and was not terminated un-til thereafter, accumulating many more unexcused absencesand a total of 19 absences, excused and unexcused. The lastemployee singled out by (ieneral Counsel for comment hada total of ive unexculsed absences during his probationaryperiod, and he was not discharged. The reason why someemployees were retained though they had more unexcLusedabsences than Stokes was not explained by either party.The analssis of the records does not include informationindicating whether or not the selected employees receivedverbal or written reprimands relating to their unexcusedabsences. Furthermore, as Respondent argues, the em-ployee records introduced by General Counsel did not con-tain all the relevant facts surrounding the retention or ter-mination of the employees whose records were selected byGeneral Counsel, such as: whether the employee(s) wereretained because they possessed unusual skills, whether theemployee(s) left voluntarily because the) knew their attend-ance record(s) warrant(ed) termination: and the conditionof the labor market at the various times to indicate theavailability of potential replacement employees.Prior to drawing an adverse inference because of dispa-rate treatment, a basis for comparing attendance recordsmust be established. Best Products (Companv, In(c.. 236NLRB 1024. 1025, fn. 5 (1978). It is not disputed thatStokes received two reprimands for unexcused absences.The absences of October 28 and November 15. 1977, whichwere the subject of the reprimands. occurred well beforeany alleged protected activity. Furthermore, it was undis-puted that both Ross and Olsen were aware of Stokes' ex-cessive absenteeism while employed at Braztah Corpora-tion. Although Stokes denied he had excessive unexcusedabsences at Braztah Corporation, the reprimand letter, dis-cussed in/ra, more than adequately refutes Stokes' claim ofa reasonable attendance record at his former employment.Ross admitted that Stokes' attendance record at BraztahCorporation was considered in deciding to dischargeStokes. As noted previously, Olsen's actions were also ap-parently influenced by these same fiactors. Olsen gaveStokes a written reprimand the second time Stokes had anunexcused absence. In the absence of evidence that the em-ployees allegedly treated more leniently than Stokes hadsimilar employment histories and similar skills during simi-lar labor and other market conditions, there is no basis forcomparing their attendance records. Best Products Coim-panvy Inc.. supra.General Counsel also asserts that the testimony of Rossand Olsen to the effect that Stokes was discharged on De-cember 9 1977, should not be credited. In support of this1] It is noted that General ('Counsel listed the coinsecutive days of unek-cused absences as numbering 8, not 9 he difference is found not to besignificantlassertion. it is argued that Ross. though claiming to havemade the decision to terminate Stokes on December 7 afterrecei ing the report of Stokes' unexcused absence of De-cember 6, took no action on December 7 a day Stokesworked: called Stokes to the meeting of [)ecember 8, forwhich he was paid: and, in fact, terminated an employeewho was admittedly a good worker4for unexcused ab-sences, three of which were due to illness.General ounsel does not address the explanation forRoss' failure to implement his decision to discharge Stokesprior to D)ecember 9, that he was extremely occupied by theproblems caused by the nationwide IJMW strike resultingin mass picketing at Soldier (reek. I find the exigenciescreated by the mass picketing a credible explanation obrIailure to discharge Stokes on December 7 as well as theiaiulure to relay that decision to other supervisor personnelwho telephoned Respondent's employees on I)ecember 8 toinfoirm them of the meeting. Inasmuch as Ross did not im-plement his decision by discharging Stokes on December 7or 8, it is not inconsistent, as General Counsel alleges, thatStokes was paid for those days.General Counsel further avers that Stokes' testimonysupports the conclusion that he was actually discharged onDecember 12 after Ross and Olsen were informed he failedto report for work following the concealed weapons inci-dent of December 9."In addition to the reasons given previously for not credit-ing Stokes' testimony indicating that Olsen did not fire himon December 9 I further find that, based on Olsen's demea-nor, his testimony is to be credited. Additionally, Stokesfiled a statement with the Utah Department of Employ-ment Security admitting that he was told he was dischargedfor unexcused absences, which failed to "fulfill a 60 dayprobationary set of requirements." Stokes never claimed hewas not informed or did not know his last day of probationwas December 9. Yet the form filed December 19 claims hewas discharged for being "friendly with union organizers..and personal prejudice." The "personal prejudice" ap-parently retfers to Stokes' belief that he angered Ross whenhe asked questions at the December 8 meeting. Stokes ap-parently dropped the allegation that his discharge wascaused by his friendship with a union organizer. The differ-ing and somewhat contradictor clainms of causative factorsin his discharge further discredit Stokes' testimony. On theother hand, Respondent has consistently contended in allits filings with the Utah Department of Employment Secu-rity that Stokes was terminated during his probationary pe-riod for unexcused absences. The Respondent's stated mo-tive has not been shown to be implausible, inconsistent, orinadequate.To support an inference of inadequate or implausiblemotive, General Counsel asserts that Stokes' employee rec-ord lists December 9 as an unexcused absence, which wascrossed out at some unknown point, and the C(hargingParty was marked terminated at some unknown point. Therecord fails to clearly state which employee marks the at-Olsen tesitied that Stokes was a good worker with the exception If hisabsenteeism problem." As discussed in detail injra, Olsen's rendilmln o the December 12 discus-sion, wherein Stokes was told not to dress and not to reporlt or work in themine, is credited462 SOLDIlR CREEK (OAL CO.tendance record, when that employee marks the specificrecord when that employee is informed of management'sdecision to discharge a worker, or whether the same em-ployee records absences and terminations. These factors.cojoined with the absence of any indication that the mall-ner of marking Stokes' record is different from normal prac-tices, or that the termination was recorded on a date proha-tive of the allegation that termination was effectuated afterStokes' absence on December 9 was known to Ross andOlsen, fail to support the requested inference.General Counsel argues that Ross and Olsen knew Stokeswas absent on December 9 prior to the decision to dis-charge. In support of its argument. Stokes' conversationwith Ross referring to the fact that mass picketing contin-ued, when Ross looked at Stokes with "disdain" and re-fused to answer. is cited. Stokes' inquiry of concern. it isalleged, when added to the above arguments. presents suffi-cient evidence that Stokes was terminated. at least In part,for his failure to report to work on l)ecember 9. In furthersupport of this argument. the following testimony of Rosswas quoted. as pertinent, as follows:Q. In considering Mr. Stokes' attendance record.did you take into consideration part of' his absences inmaking the determination to discharge him'?A. In fairness, we took his whole record during histemporary employ ment.This testimony, it is asserted, includes a reference to De-cember 9. This assertion is not persuasive. Ross testified.without direct contradiction, that he had ()lsen discussedStokes' termination on I)ecember 9 prior to receiving theattendance records Ifr that date. Stokes' "w hole record" onthat date did not contain the I)ecember 9 unexcused aib-sence. Though General Counsel fails to argue the point.Stokes did testify that he informed two foremen about thegun situation."?The fact that Stokes maN have told two foremen that hewanted no part of traveling to work with employees carry-ing concealed weapons, under these circumstances, is insuf-ficient to establish a riniafl'ie case of unlawful motivationor even that the official who decided to discharge Stokeshad knowledge of his absence on December 9. both Rossand Olsen testified, without refutation by any witness, thatthey did not know Stokes was absent on December 9, theday Olsen recommended the discharge to Ross, and Rossinstructed Olsen to terminate Stokes. It is agreed by allparties that mass picketing continued to occur that day. afact which kept management very occupied. It is not con-tended that the method of recordkeeping, which informsmanagement of employees' attendance the ifollowing work-day, was altered on December 9 although all employeesworked a single shift.Stokes did not testify that the two foremen saw him leavethe area or knew that he did not board the bus. There was" General Counsel argues that Respondent's ailure call these forenlenrequires crediling Stokes' estimon). No adverse inference ill e drawn forfailure to call witnesses which were equall, available to both parties GeneralCounsel did not allege the foremen were unavailable as witnesses lor hiscase. Local 259. Unted .4Autmobhile. A4eropae., and A4grilrlaurl Inpl/ernntWorkers of.America Atherton ('adila. In 1, 225 NI.RB 421. 422, at n (1976).no clear showing that Stokes' statement to the foremen that"he wasn't going to be part of this" was clearly understoodas a declaration that Stokes was not going to work eitherbecause of his concern for his saf'elt or tor other reasons.Stokes admitted that the foremen "went about their husi-ness. got in the ans and left." Exactl ahat "their busi-ness" was or how long it took was not explained. Accord-ingly. it canlit be found that Ross or Olsen had knowledgethat Stokes was absent on December 9. nor can such knowl-edge be inferred from Stokes' statement to the foremen.T'he General Counsel has the burden of establishing e-cry element of' a iolation under the Act. Il .'stern T ranBargt' ('or/lorilton. 207 NlRB 13. tfootnote 1 (1973). 1 findthat (eirneral ('ounsel has failed t mIeet lis blurden. A-\though. or the purpoises of' this )cclslon. I assunc rgu-undl that Stokes' failure to board hl- e ani: ,n I)cccbll e r 9was acti\itx, protected b the Act.' the record does notestablish ui ful1 termi;natiton. or it tliils to dea;l\l ctab-lish that the prortected actiit i was cnisidered ior impellledthe discharge. Otn the particular fcts of this case. the Re-spondent. in ulnicon t rotverted testi mon'. stated Stokes w:asemnplh) ed because he had the potential ot' beto ning of g odemplioee it' he culd overcome the problem ol excessiveabsenteeism. At the time he was elplo? edl at Soldier ('reekhe was w'a rned that excessie ulnexcuscd abhsenlteeisl , Iouldnot be tolerated. l'his ; arning a;is repeated. lihcn Stokeshad an tllexcused absence.' ill tle forml ot' a xerbl rlelri-nanlld hich as reduced to a Ienlortnd. Ill placd i hispersonnel ile. Stokes' personnel file ilsIo contains I mtIello-randuni recording the fact that Stokes receltctd a erbalwarnling t'ron hi ls reiman. Rn krlsiit. t n1 Nolembehr (regardiig Stokes' iuiccusedi ahsncte ot" Nx enllhc 15 .Wil-son also intirnted Stokes tihat i hlie contilued to minss worklie w:ouldl be subiectied I tlisciplitar ictilt. I hese eeilts;re uncotlllrltlecl ted.()n the last dai of' Stokes' prhbatlionar preriod. inage-mnent assessed his suitabilit\ 'ir cnitiinued epltrLrent. alactivit li nlt shitnli to ei ate tIr'tt its nrilal slanlarlds.T'hle fact that the phatiolnar pcrli)L. discharge. and a;s-sunied protteteed ictivit\! ccurred oin the sale cdla is loundto be coincidlental, p-articullarly in light o' the finding thatthe engaging in plrrrteted cticit .as not kno n to Rossand Olsen at the time of the discharge. I he assessmenlt wasconducted at tie whee hen lte attendance records failed toindicate Stokes' absence for \ hat has been assulied cir/it-u,'ndo to be a protected activit. (ieneral ('ounsel failed todemonstrate through the presentation of prohatie persua-sie evidence that the !)ecember 9 absence was consideredin the determination to discharge. he absence of indepen-dent evidence on which to rest ia reasonable interence thatthe Respondent acted either out ot' hstilit tovard r inreprisal for the protected actisity Stlokes is assunle t have' General ('Cunsel contends hat Stokes had a prolected right under Sec-lion 502 ,I the Act rto refuse I) work n D)ecembniher lr the abhnornmilldangerous w .orklng co lill on, Uhich els te.d .it the ilille B.lsed n the con-clusion reached herein, i 1i Lllnnllc sars l dleternlen¢ I Stikcs ' i.t 11,is 1 iI)ecemhei 9 was in lfact prtectecl rghtl ilnler Sei 2 oi the -\lI"q Stokes .aIhbSTlll in ()ctoher 25 inll 28. No,eillhcl 1i .aldl I)ccmber6 and 9 t he reprillani d relerred I hi e sc A i, r the illneclc sed .hbence lIOctobher 28463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in requires the conclusion that the Respondent didnot violate Section 8(a)(l) as alleged.Accordingly, I recommend that the complaint be dis-missed in it entirety.CON(LTUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint in Case 27-CA-5689-2.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER19The complaint is dismissed in its entirety.1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. he adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.